Citation Nr: 1454181	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had service from February 1969 to June 1970; his DD Form 214 shows various periods of time lost.  He died in August 2002.  The appellant claims as his child.

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Processing Center in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed both the paper claims file and the electronic record, the Board has concluded that remand is necessary.  

The appellant submitted an informal claim for benefits in November 2010.  In March 2011, she was notified that her claim was denied.  A statement of the case issued by the AOJ in January 2012 indicates that a notice of disagreement was received in April 2011.  This document is not located in either the paper or electronic record.  Rather, a letter from the appellant dated in August 2011 and date stamped as received by the AOJ in that month expresses disagreement with the denial of benefits.  If correspondence construed as a notice of disagreement was in fact received by the AOJ in April 2011, such should be located and associated with the record.

A May 2012 AOJ letter contained in the electronic record references a VA Form 9 received by the AOJ on April 18, 2012; this document is also missing from the record.  It should be located and associated with the record.

The Board further notes that a copy of a July 2012 statement of the case is associated with the paper record.  The notice letter associated with this statement of the case contains an addressee other than the appellant, and references a Veteran other than the appellant's father.  The statement of the case itself refers to the individual other than the appellant, but references the appellant's father.  It is unclear whether the evidence and adjudicative actions referenced in this statement of the case refer to the appellant or the Veteran in this appeal.  This potential privacy violation must be addressed and resolved by the AOJ.

Finally, the Board observes that the July 2012 statement of the case appears to have been sent to the appellant in the instant appeal, as she responded with an August 2012 VA Form 9, Appeal to the Board of Veterans' Appeals.  However, because of the confusion caused by the addressee and Veteran identified in the July 2012 notice letter, it remains unclear whether the appellant has been provided proper, sufficient notice of the law, regulations, and underlying basis for the AOJ's decision in this case.  As such, she should be provided with a correct statement of the case and afforded an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the record the appellant's April 2011 notice of disagreement and April 2012 VA Form 9.

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the appellant and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Address any potential privacy violation caused by the issuance of the July 2012 statement of the case containing another Veteran's and appellant's personally identifiable information to the appellant; and issuance of a statement of the case to an appellant other than the one in the instant appeal containing personally identifiable information.

3.  Issue to the appellant a correct statement of the case, ensuring that all dates and evidentiary references are accurate.  The appellant should be afforded an appropriate time in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



